UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A AMENDMENT NO. 1 to CURRENT REPORT Pursuant to Section13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 8, 2013 STRATSSM Trust for Sprint Capital Corporation Securities, Series 2004-2 (Exact name of Registrant as specified in its charter) Synthetic Fixed-Income Securities, Inc. (Exact name of Sponsor and Depositor as specified in its charter) Delaware 001-31985 52-2316339 (State or other jurisdiction of incorporation (Commission File Number) (IRS Employer Identification No.) Synthetic Fixed-Income Securities, Inc. 301 South College Charlotte, North Carolina (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-214-6277 No Change (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note This Amendment No. 1 on Form 8-K/A amends and restates in its entirety the Registrant’s Current Report on Form 8-K filed August 13, 2013, which disclosed the impact of the Merger (as defined below) on the Trust (as defined below). Section 8 - Other Events Item 8.01Other Events. On July 10, 2013, Sprint Corporation, announced its acquisition by SoftBank Corp. (the “Merger”).Under the terms of the Merger, Sprint Corporation indicated its intent to cause Sprint Communications, Inc., (formerly known as Sprint Nextel Corporation), the guarantor of the Underlying Securities, to de-list the Underlying Securities and discontinue its ongoing reporting obligations under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).On July 12, 2013, New York Stock Exchange LLC (the “NYSE”) filed a Form 25 removing the Underlying Securities from listing.On August 8, 2013, Sprint Communications, Inc. filed a Form 15 discontinuing its ongoing reporting obligations under the Exchange Act with respect to the Underlying Securities.For further information on Sprint Corporation, please see its periodic and current reports under its Exchange Act file number, 001-04721, filed with the Securities and Exchange Commission at http://www.sec.gov.At the time the electronic version of this report was prepared, the uniform resource locators, or URLs, in this paragraph were included as, and were intended to remain, inactive textual references only. Due to the foregoing and in accordance with the terms of the Base Trust Agreement, dated as of September 26, 2003 (the “Base Trust Agreement”), between Synthetic Fixed-Income Securities, Inc., as trustor (in such capacity, the “Trustor”) and U.S. Bank Trust National Association, as trustee (in such capacity, the “Trustee”) and the Series Supplement, dated as of January 30, 2004 (the “Series Supplement” and, together with the Base Trust Agreement, the “Trust Agreement”) relating to STRATSSM Trust for Sprint Capital Corporation Securities, Series 2004-2 (the “Trust”), an SEC Reporting Failure has occurred with respect to the Trust.Pursuant to Rule 15d-22(b) under the Exchange Act, the Trust may not suspend its reporting obligations under the Exchange Act because its securities continue to be held by non-affiliates of the Trustor.Therefore, in accordance with the terms of the Trust Agreement, the Trustee will liquidate or distribute in kind all remaining Underlying Securities in the Trust, and distribute the proceeds of such liquidation or distribution in kind, as applicable, to the Certificateholders.Such distribution will be made net of all accrued and unpaid expenses of the Trustee and its respective agents, all accrued and unpaid fees of the Trustee, and any unpaid listing fees of the Trust.Procedures to remove the Certificates from listing on the NYSE and distribute the Underlying Securities to the Certificateholders are expected to be initiated on or about August 16, 2013, and the Trust will terminate in accordance with the terms of the Trust Agreement as soon thereafter as practicable, taking into account applicable notice requirements for the NYSE and for the Depositary.Capitalized terms used but not defined herein have the meanings assigned in the Trust Agreement. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Synthetic Fixed-Income Securities, Inc. (Registrant) Date:August 15, 2013 By:/s/ Barbara Garafalo Name:Barbara Garafalo Title:Vice President
